J-A13004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: TRUSTS UNDER WILL OF              :    IN THE SUPERIOR COURT OF
 ROBERT L. MONTGOMERY, JR.                :         PENNSYLVANIA
 DECEASED FOR THE BENEFIT OF              :
 H.BEATTY CHADWICK (TRUST NO. 6)          :
 AND MARITAL TRUST UNDER WILL             :
 OF ROBERT L. MONTGOMERY, JR.,            :
 DECEASED, FOR THE BENEFIT OF             :
 ELIZABETH B. MONTGOMERY AS               :
 APPOINTED BY THE WILL OF                 :    No. 3007 EDA 2019
 ELIZABETH B. MONTGOMERY,                 :
 DECEASED FOR THE BENEFIT OF H.           :
 BEATTY CHADWICK (TRUST NO. 7)            :
                                          :
                                          :
 APPEAL OF: H. BEATTY CHADWICK            :

             Appeal from the Order Entered September 30, 2019
    In the Court of Common Pleas of Montgomery County Orphans’ Court
                     Division at No(s): No. 1977-X0448


BEFORE: BENDER, P.J.E., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                           Filed: August 13, 2020

      H. Beatty Chadwick (Appellant) appeals pro se from the orphans’ court’s

adjudication of the 2018 accounts of two trusts created under the will of

Robert L. Montgomery, Jr., (Decedent), and the will of Elizabeth B.

Montgomery, the deceased wife of Decedent.            Pursuant to the court’s

adjudication, Appellant’s objections were dismissed and the payment of

attorney’s fees to PNC Bank, N.A. (Trustee/Appellee) was approved.           We

affirm.

      As noted in a prior decision by this Court, responding to an earlier appeal

filed by Appellant, this matter has a “long, torturous, and infamous” history.
J-A13004-20



See In re Trusts Under the Will of Montgomery, 161 A.3d 392 (Pa. Super.

2017) (unpublished memorandum).           The terms of the trusts provided that

Appellant was to be the lifetime beneficiary of the trusts and that after

Appellant’s death, the principal of each trust was to be distributed to various

charities.     Specifically, with regard to the amount of the payment due

Appellant, he was to receive a percentage of the lesser of the net income of

the trust or a stated percentage of the fair market value of the principal of the

trust.

         The present appeal arises from the filing of the fifth accounting of trust

#6 and the third accounting of trust #7.            As part of the petitions for

adjudication of the accounts, Appellee requested the payment of attorney’s

fees in the amount of $447,635.40 to cover the costs incurred by it, which

were expended to defend itself against Appellant’s claims, both past and

present.     Following the filing of these petitions, Appellant filed objections

alleging Appellee breached its fiduciary duties relating to the investment of

the trusts’ assets and asserting that its request for attorney’s fees should be

denied.

         A hearing was held on February 26, 2019, at which the court heard

testimony and received evidence. On September 30, 2019, the court issued

its adjudications, dismissing Appellant’s objections and approving the

payment of the attorney’s fees. The orphans’ court also denied Appellant’s

motion for reconsideration. Thereafter, Appellant filed a timely appeal.




                                        -2-
J-A13004-20



     We begin by setting forth our standard of review.

     Our standard of review of the findings of an Orphans’ Court is
     deferential.

           When reviewing a decree entered by the Orphans’
           Court, this Court must determine whether the record
           is free from legal error and the court’s factual findings
           are supported by the evidence. Because the Orphans’
           Court sits as the fact-finder, it determines the
           credibility of the witnesses and, on review, we will not
           reverse its credibility determinations absent an abuse
           of that discretion.

           However, we are not constrained to give the same
           deference to any resulting legal conclusions.

     In re Estate of Harrison, 745 A.2d 676, 678-79 (Pa. Super.
     2000), appeal denied, 563 Pa. 646, 758 A.2d 1200 (2000)
     (internal citations and quotation marks omitted). “The Orphans’
     Court decision will not be reversed unless there has been an abuse
     of discretion or a fundamental error in applying the correct
     principles of law.” In re Estate of Luongo, 823 A.2d 942, 951
     (Pa. Super. 2003), appeal denied, 577 Pa. 722, 847 A.2d 1287
     (2003).

In re Fiedler, 132 A.3d 1010, 1018 (Pa. Super. 2016) (quoting In re Estate

of Whitley, 50 A.3d 203, 206-07 (Pa. Super. 2012)).

     Appellant raises the following two issues for our review:

     1. Where the trustee of trusts with a beneficiary entitled only to
        receive trust income invests for total return principally by
        capital appreciation and the trusts achieve substantial capital
        appreciation, did the court below err in dismissing objections
        to [a]ccounts that the trustee violated fiduciary duties by
        refusing to exercise its statutory power to adjust the total
        return of the trusts to produce income which will accomplish
        the purposes of the trusts as set forth in the terms thereof?

     2. Whether the court below abused its discretion in allowing a
        trustee to collect from trusts additional counsel fees and


                                     -3-
J-A13004-20


         expenses of $477,635.40 for an [a]ccounting proceeding where
         $516,733.78 already had been allowed for such purposes,
         1,874 hours were billed by counsel to represent the trustee in
         such proceeding where the evidentiary hearing was less than
         one day, and total fees and expenses allowed were 88% of the
         combined assets of the trusts?

Appellant’s brief at 37.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough 17-page opinion of the Honorable Lois E.

Murphy of the Court of Common Pleas of Montgomery County, dated

September 30, 2019.        We conclude that Judge Murphy’s opinion properly

disposes of the issues and accompanying arguments presented by Appellant.

Accordingly, we adopt her opinion as our own and affirm the order dismissing

Appellant’s objections.

      Order affirmed.

      Judge Dubow joins this memorandum.

      Judge Lazarus files a concurring statement in which President Judge

Emeritus Bender and Judge Dubow join.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/20




                                     -4-
                                                                                  1911 Jt���:l8€"J'R.if8'61U?t0'H.1:t�. 1
                                                                                                 ;J,J o o <1� :io
                                                                                                           ,1 f'','

IN TiiE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA
                      ORPHANS' COURT DIVISION
                            No. 1977·X0448



                                     •        •       •        •       •

                   ESTATE OF ROBERT L. MONTOOMERY, JR., DECEASED
                        Sur Trust for Herbert B. Chadwick (Trust No. 6)



                                     •        •       •        •       •
        The fifth account of PNC Bank, N.A.1, trustee of the testamentary trust created und                                                                                                 1977-X0448.105.3 Adjudication, Page�
       i
�2
u      (11

�§
u ,E
6:::,-
     .s
l:Jg
� ii                                                     UNREPRESENTED PARTY APPEARED
o�                                                       AS FOLLOWS:
�Q c:�
�g                                                       H. Beatty Chadwick, objectant
[ ls
 :S
Q)
5�
c::    t:
it
��
�.!:2
��                       The account shows a balance of principal and income in the amount of $468,139.89

J!               composed of stocks, bonds, cash, and cash equivalents as set forth on pages 18, 19 and 40.
� fs
��               Principal of$462,221.59 has been revalued as of February 15, 2018 at $571,026.86.
� Cl>
e: §
e .2
� ·'=
ti
� ii                     The account was filed to acquaint interested parties with the transactions that have
�f
��               occurred during the period of this administration (April 7, 2014 to February 15, 2018) and to
��
II
.,     2:
                                                                                                   1977-X0448.105.3 Adjudication, Page �




trust assets, valued annually on the first business day of the taxable year of the trust. The taxable

year of the trust shall end on December 31. If the net income of the trust for any taxable year

exceeds six percent (6%) of the net fair market value of the trust assets, the uni trust amount

payable to the objectant shall include such excess net income to the extent that the aggregate of

the amounts paid in prior years is less than six percent (6%) of the aggregate fair market value of

the trust assets for such years. Any income not distributed shall be added to principal.



         Elizabeth B. Montgomery died on September 13, 1980, and the trust continues for the

benefit of the objectant, Upon his death, the remaining principal and income is distributable to

the charitable organizations listed in subparagraph B.(2)(e) ofltem FOURTH of the will as

reformed by the 1 976 decree.



         The objectant filed fifteen objections to the account2 all of which were heard3 on

February 26, 20 I 9. The first five objections to the account raise essentially the same claim --

that the trustee's management of the trust is not generating enough income for the objectant, At

the hearing, the objectant first called Francis J. O'Grady as on cross. Mr. O'Grady is the PNC

officer in charge of investments for this trust and the companion trust (trust no. 7) of which the

objectant is also the income beneficiary. Mr. O'Grady stated 1.hat the assets of both trusts are



2 The objectant's filing lists eight objections to the account and seven to the trustee's petition for additional counsel
fees. That petition was filed on November 13, 2017, and dismissed without prejudice by the Court on November 15,
2017. The requests for additional fees and costs are set forth as questions for adjudication in the trustee's petition
for adjudication now before us.
3 The
       objections to a companion trust under the Robert Montgomery will for the benefit of this objectant (trust no.
7) were heard at the same time as those to this trust. The No. 7 trust is being adjudicated contemporaneously
herewith, and for that reason, there are multiple references to "accounts" and "trusts" (plural) herein.

                                                           3
                                                                             1977-X0448.105.3 Adjudication, Page'




allocated 65% in equities and 35% in fixed income. He explained the goal of this allocation is:

        to manage the trusts in a balanced and impartial way so that we can meet the needs of the
        income beneficiary as well as grow the principal relative to inflation and hopefully in
        excess of inflation for the reminder interest.


(N.T. 13.) The witness confirmed that the investment objective for this trust during the

accounting period has been capita) appreciation with current income as a secondary objective.

(N. T. 23.) He agreed the trustee does not seek to achieve any particular amount of income.

(N.T. 24.) When asked why the bank's strategy, in 1994, was to achieve a 5 percent income

return, the witness explained that interest rates were much higher at that lime, and the return

from bonds was then close to 5 percent -- much higher than their return in the last five years.

(N.T. 26.) The witness explained that investing the entire trust in bonds could maximize income,

however, doing so would not be the balanced and impartial approach needed to treat all the

beneficiaries fairly. The witness stated that increasing the bond content of the portfolio at

present would increase the income by onJy a small amount. (N.T. 37.) In response to questions

about investing the assets entirely in bonds, he stated:

       If we invest the portfolio 100 percent in fixed income, the income will flow completely to
       the income beneficiary, and we wilJ not be ... positioning the portfolio for potential
       long-term growth that can offset inflation and the negative impact of inflation, as well as
       grow the portfolio above the rate of inflation for the future charitable interests.


(N.T. 44-45.) He further explained the portfolio would not grow at all if the entire res was

invested in bonds. Thus, over time, the balanced portfolio approach would assure growth in the

trust assets that would benefit not only the remainder beneficiaries, but also the income

beneficiary, as a higher net income would be generated in future years from a higher principal


                                                  4
                                                                            1977-X0448.105.3 Adjudication, Page�




balance than would be generated from an eroded principal balance. He denied the objectant's

suggestion that the balance mix represents a judgment call to benefit the remainder patties at the

expense of the income beneficiary. (N.T. 48.) He also added that the income beneficiary

benefits from the growth of principal on the equities side because the equities throw off

dividends that are paid to the income beneficiary. (N.T. 50.)



       In response to questions by counsel for the trustee, Mr. O'Grady stated he has a master's

degree in business and has been employed at PNC for thirty-plus years. Regarding the bank's

process for establishing investment policies, he explained: "We have an investment review

committee, and we have an investment strategy committee that set strategy for the asset

allocations and sub-allocations in each asset category." (N.T. 54.) He stated the employees on

the review committee do their due diligence regarding the various types of investments. The

witness stated the asset allocation is of primary importance and the 65/35 allocation is ideal for

the long-term objective of this trust. (N.T. 59.) He also noted that: "in the [present) low-yield

environment, the dividend yield from equities is competitive with the current yield from bonds."

(N.T. 60.)



       Jeffrey Mills then testified as an expert for the trustee. He is employed as the co-chief

investment strategist for all of the asset management businesses at PNC Financial Services

Group. He stated he manages the overall investment direction of the firm from asset allocation

to execution. His duties include researching, writing investment publications, meeting with

clients, and interacting with the media. He described PNC's approach to developing investment

                                                 5
                                                                             1977-X0448.105.3 Adjudication, Page c




strategies as follows:

       It's a combination of a number of groups that work within our asset management group,
       my group, investment strategy as well as portfolio construction. They're responsible
       really for the implementation of the asset allocation, and then there is our investment
       adviser research group that does the due diligence for the menu of products we have to
       choose from to make those implementations ... Our investment policy committee ..
       would be the committee that governs the actual assets allocation. We develop a number
       of different strategic allocations. So they would be long-term asset allocation profiles
       [for] different client types, from institutional clients, endowments, foundation, et cetera.,
       to wealth management clients ... So all of those are brought to that committee and voted
       upon by a fairly diverse group that represents not only our group in strategy but other
       groups throughout asset management in the multiple businesses.


(N.T. 71-72.) He stated that the investment strategy group members have regular contacts in

person and by phone with the investment advisors. He explained that the investment adviser

research group is responsible for the due diligence as to individual investments, i.e., interviewing

fund managers, checking their backgrounds, going on-site to the operations centers, etc. (N.T.

74.) He echoed Mr. O'Grady's testimony that a 65/35 asset allocation is an appropriate balance

when there are both a current income beneficiary and charitable remaindermen. He added that

approximately 40 percent of the equity portion of the portfolio is invested in the S &P 500 index

fund and generates above-average dividends, and almost 9 percent is invested in iShares Select

Dividend ETF (DVY) which is dividend-focused. (N.T. 77.)



       The witness also reviewed a chart that ranked the major asset classes and their returns

during each year from 2008 through 2018. (Exh. A-4.) He noted:

       In hindsight, it would be very easy to say, well, we should have picked this asset class or
       that asset class. As you see, as you go year by year, it's almost a completely random
       smattering of what is the best and what is the worst and in between. We need to build
       portfolios with the realization .that we can't predict the future with perfect foresight. And

                                                 6
                                                                             1977-X0448.105.3 Adjudication, Page;




        understanding the historical behavior of asset classes. We know that we need prudent
        exposure to many, if not all, of these in order to build a portfolio that manages risk and
        tries to maximize the amount of utility, whether it's income or return, for the given
        amount of risk taken.

(N.T. 87-88.) He reviewed a chart comparing the annual returns from 2014 through 2018 for the

Russell 3000 and the S & P 500 (representative indices for the U.S. stock market) to the returns

for the Barclays Aggregate Bond Index (a representative index for the U.S. bond market) and to
those of mixed portfolios. (Exh. A-5.) He explained that the chart demonstrated that an

investment in bonds only would result in a dramatic decrease in principal and very little gain in

the way of income. (N.T. 89-90.) On the subject of converting to all bonds, he noted that, if

gains were realized from seJJing off equities to purchase bonds, there would be capital gains

taxes lo pay. (N.T. 92.) Mr. Mi11s opined within a reasonable degree of professional certainty

that the trustee was prudent and followed an appropriate investment strategy for this trust. (N .T.

95.)



       In response to the objectant's questions, Mr. Mills rejected the suggestion that he would

advise the 65/35 mix to all clients if he were an investment manager. (N.T. 106.) He also

rejected the objectant's suggestion that income should be emphasized if the income beneficiary

is 82 years old (as is the objectant.) Mr. Mills stated:

       The trusts have always been and will always continue to be invested with the interest of
       both the current income beneficiary was well as the remaindermen in mind. Therefore,
       the 65/35 we feel like takes into account both current income and provides stable income,
       but we also need to be in a position where we're continuing to grow the principal for as
       long as that trust is around. So for us, regardless of age, we feel like this is the
       appropriate allocation.

(N.T. 107-08.) He reiterated that maximizing the income of the portfolio is not the objective.

                                                  7
                                                                              1977-X0448.105.3 Adjudication, Page ·




       In response to a question from the Senior Deputy Attorney General, Mr. Mills stated the

current allocation of the assets being held by the trust is the same as it was during the last

accounting period, (N.T.112.)



       The objectant then questioned William Cotter, a vice president at PNC who has been trust

administrator of this trust and the companion trust since 2017 (and is also an attorney). Mr.

Cotter demurred to the objectant's postulation that providing income to the income beneficiary

was "really the only purpose of setting up the trust." (N .T. 121.) He disputed the objectant' s

proposition that the trustee's primary directive should be to achieve the unitrust percent (6% as

per the amendment to the instant trust) and stated:

       TI1e way I read [the trust] is that the trustee should invest the trusts reasonably. Then if
       there is 6 percent ... of income, [it] should be given out to you. If there is more than
       that, it should be capped at 6 percent and held and converted to principal and then left for
       the remainder beneficiaries. So it seems that you are qualifying it as a target whereas it
       seems to me to be more of a cap.


(N.T. 135.) The witness testified that, in response to the objectant's request in April of2018

that the trustee exercise its power of adjustment to create more income, the objectant was told

that PNC did not recognize any duty to adjust between the income and principal to produce the

income equal to the uni trust amount. (N. T. 145.) He added that, in his experience, the power of

adjustment is not exercised by PNC in trusts with charitable remaindermen, When asked if he

saw any appropriate way to produce more income for the income beneficiary, Mr. Cotter said no,

"other than perhaps manipulating investments into different vehicles which might lead to a

minimal increase." (N. T. 149.)


                                                   8
                                                                                              1977-X0448.105.3 Adjudication, Page i




           The objectant's questions to the witness then focused on the fees paid to the trustee's

    counsel and whether the trust had paid duplicate bills. Mr. Cotter stated he authorized payment

    of $106,344.50 from this trust through August of 2017 in accordance with the Court's 2016

    adjudication4 of the prior accounts". (N.T. 156.) Mr. Cotter gave his opinion that the legal fee of

    $91,000 incurred by the trustee for work in connection with the objectant's appeal? to the

    Superior Court from the 2016 adjudications was reasonable and necessary. (N.T. 162.)



           Jn response to questions from PNC's counsel, Mr. Cotter explained the various

adjustments, disbursements (including counsel fees) and distributions made by the trustee in

accordance with this Court's February 24, 2016 adjudication and May 4, 2016 order sur

exceptions. A chart was introduced into evidence to demonstrate the actions taken by the trustee

in the period between July 31, 2017 and September 1, 20J7. (Exh, A-12.) The witness

explained that the firm of Duane Morris LLP was paid $95,933.51 from the principal of this

trust.



           The objectant's next witness was Thomas Davidson who has been head of the HSBC

Trust Company in Delaware since 2018. He stated he has worked as a trust administrator and

fiduciary adviser at various institutions since 1997. Regarding the trust sub Judice, Mr. Davidson



4  In the order sur exceptions, the Court en bane denied all 12 of the objectant's complaints and sustained the
trustees' exception regarding the source of payment of counsel fees and expenses.
:i The 20 I 6 adjudication of the administration of trust no. 6 covered both the trustee's third and fourth accounts.
6 The
        Superior Court affirmed the adjudication issued by this Court at 161 A.3d 392 (Table) (2017).

                                                            9
                                                                             1977-X0448.105.3 Adjudication, Page 11




stated it is what is commonly known as a NIMCRUT (net income makeup charitable remainder

uni trust) and described the origin of this type of trust as follows:

        You had this problem with the regular uni trust of depleting principal. The idea of the net
        income trust was to try to preserve the principal so you had that available for the
        remaindermen -- in these particular cases, charities -- but you were still providing
        income. And the net income makeup allowed you, basically -- in those years where you
        [ eamed) over the percentage you could pay out in addition to that percentage.


(N.T. 187.) When asked ways to generate additional income. Mr. Davidson suggested the trust

language could be modified to define post-contribution capital gains as income. (N.T. 190.)

When asked about changing the allocation of assets to benefit an income beneficiary, Mr.

Davidson testified:

       [W]hether you are 65/35, whether you're 60/40, 70/30-- l mean pick your range -- within
       that range you' re still balanced, per se, and you' re not changing the income generation
       versus the growth that much. But sometimes just a small tweak, even though you might
       free up only a couple hundred dollars, sometimes that makes a difference to an income
       beneficiary. So you can do those tweakings. It doesn't get you a whole lot of difference
       normally on the smaller trusts ... My understanding is that we're looking at trusts that
       collectively are between a million and $1. l million. And so you are looking at a little
       over a half a million apiece, which doesn't give you a lot of room to play.

(N.T. 192-93). He commented that the present allocation of assets in this trust is in "a safe zone"

and added: .. 1 think you will find that most trust companies will consider that to be a good total

allocation for total return." (N.T. 194.)



       During cross examination by counsel for the trustee, Mr. Davidson suggested a trustee

might change a 65/3 5 allocation to 70/30 "to ease some of the pressure that the trustee is under

because of the income beneficiary." (N.T. 197.) Mr. Davidson acknowledged that he reviewed

neither this Court's adjudications of the prior accounts filed for this trust nor the Superior

                                                  10
        "t,                                                                                   1977-X0448.105.3 Adjudication, Page 1 ·
        1ij
 �u s
 ")                                                                            1977-X0448.105.3 Adjudication, Page 1�




justifying fees. (N.T. 237.) As for the compensation Mr. Cass himself received, he explained, "I

received a commission for my services as a trustee, and I received legal fees for my work as an

attorney. But I did not receive legal fees for my work as a trustee." (N.T. 239.)



       Mr. Cass was asked on cross why time was spent preparing for the hearing on objections

to the prior account before both the initially scheduled date and the date the proceeding actually

took place. He explained that counsel had to review the issues and witnesses had to refresh their

recollections. (N.T. 263.)



       After careful consideration of the testimony and evidence and the parties' post-hearing

memoranda, we must dismiss all of the objections (nos. I through 5) that relate to the objectant's

pursuit of additional income. The testimony of the trustee's witnesses established that the

allocation of assets is prudent, appropriate, and fair to both the income beneficiary and the

charities. The objectant's own witness, Mr. Davidson, said as much. Mr. Davidson testified

that, while it might be reasonable to increase the investment in bonds slightly, the increase in

income would be minimal. His testimony that the trustee could -- not is obligated to -- seek to

reform the trust so principal could be paid to the income beneficiary is problematic. Reformation

would require Court approval and such a petition would surely be resisted by the Attorney

General and the charities. The litigation would result in additional legal fees and would further

deplete the trust. Furthermore, we note that the present allocation of assets is the same as during

the previous accounting period) and the Superior Court affirmed our decision in the 2016



                                                 12
                                                                          1977·X0448.105.3 Adjudication, Page 13




adjudications that the trustee did not violate its fiduciary duty by pursuing this investment

strategy.



        In objections nos. 6, 7 and 8, it is contended that trust counsel has been paid to date more

than this Court previously authorized. In the 2016 adjudication of the fourth account, this Court

approved fees of $110,563 .83 from principal as shown in the account on page 16 and fees of

$43,874.00 from income as shown on page 34, for a total of $154,437.83. In the 2016

adjudication, the Court also approved the payment of additional fees and costs of $106,344.50, as

requested in part D of the rider to question 13 of the petition for adjudication. Mr. Cass testified

that these additional fees and costs were paid from the trust in three installments ($364.99 on

June 24, 201 S, $9,986.00 on December 31, 2015, and $95,993.51 on August 9, 2017). He

demonstrated clearly and methodically that the firm was paid the proper amounts. The

objections alleging overpayment are therefore dismissed.



       The remaining objections can be summarized as follows. Objections nos. 9 and 11

contend the additional fees and expenses now being sought are not fair and reasonable in relation

to the work that was needed. No. 10 claims that these fees were covered at the hearing on the

objections to the prior account. Nos. 12 and 13 suggest the law firm seeks to be paid foes for its

time pursuing fees and filed the account solely for the purpose of obtaining additional fees. No.

14 objects to counsel fees attributed to Neil Cass who was a witness at the prior heating,

contending his role was that of trustee, not of counsel. No. 15 asks the Court to exercise its



                                                 13
                                                                          1977-X0448.105.3 Adjudication. Page   1




equitable power and deny any additional compensation because the trustee has not acted with

"clean hands."



       On the subject of determining the reasonableness of fees, as we stated in our 2016

adjudication of the prior account for this trust:

       The well-established factors set forth in Lakocca Estate, guide the court in its
       determination of what is "just and reasonable" compensation given the specific
       circumstances. Lakocca Estate, 431 Pa. 542, 246 A.2d 337 (1968). The LaRocca factors
       include:        (1) the amount of work performed; (2) the character of the services
       rendered; (3) the difficulty of the problems involved; (4) the importance of the litigation;
       (5) the amount of money or value of the property in question; (6) the degree of
       responsibility incurred; (7) whether the fund involved was created by an attorney; (8) the
       professional skil I and standing of the attorney in his profession; (9) the results he was
       able to obtain; (10) the ability of the client to pay a reasonable fee for the services
       rendered, and (10) very importantly, the amount of money or value of the property in
       question. LaRocca Estate, 431 Pa. at 547, 246 A.2d at 339. See also, Wanamaker Trust,
       30 Fiduc. Rep. 240 (O.C. Montg. 1980). In Thompson Estate, 426 Pa. 270, pages 281-
       282, 232 A.2d 625, page 631, supra, the Court pertinently said: 'It is a 'well-entrenched
       rule of Jaw in this State that the responsibility for determining the amount of counsel fees
       rests primarily with the auditing judge. An executor or a trustee is an officer of the
       orphans' court and accountable to such court for all his actions of commission and
       omission in the performance of his fiduciary duties; such duty to account embraces all
       payments made from estate or trust funds by way of compensation to himself or his
       counsel. Thompson Estate, at 276, 678.


(Slip opinion, pp. 11-12.) The evidence produced at the hearing established the extraordinary

amount of work by counsel that was needed after the prior account was filed, which included

defending the account against the objections, filing exceptions to the Court's adjudication, and

litigating the objectant's appeal before the Superior Court. The trustee's counsel accomplished

the tasks at hand at all stages, having fended off an $800,000+ surcharge request, having

obtained a successful result on the exceptions before the Court en bane, and having prevailed


                                                    14
                                                                                       1977-X0448.105.3 Adjudication, Page 15




before the appellate court. These services were clearly necessary and were rendered by counsel

    from a highly-regarded law firm. The objectant, due to his training as an attorney," had the

option of litigating without incurring any counsel fees. A corporate trustee cannot appear in

propria persona and PNC was obligated to retain counsel who could defend it competently

Accordingly, objections nos. 9 and 1 l are dismissed.



           The trustee established that the additional counsel fees now being sought are not

duplicative of amounts previously considered by the Court and objection no. l O is dismissed. In

addition. counsel for the trustee took pains to establish that the additional compensation being

sought related only to legal work performed in connection with the litigation relating to the prior

accounts up through the appeal process, not to time expended to substantiate the fees.

Objections nos. 12 and 13 are also dismissed.



           Regarding objection no. 14, Mr. Cass testified he received commissions for his work as a

trustee and charged for his time as an attorney when he was serving trust counsel. The objectant

offered no evidence to the contrary and this objection is dismissed.



          Finally, the objectant suggests no additional fees and costs should be allowed on

equitable grounds. No grounds for disapproving any of the trustees actions having been

established, we find this objection no. 15 to be wholly without merit and it is dismissed.


7 The objectant was admitted to the practice of law in Pennsylvania in 1961, but his license has been suspended
since 2005.

                                                         15
                                                                                                    1977-X0448.105.3 Adjudication, Page 1 E
       s
       'ti


"'c::
��
O Cl)
� §
g�
t�
Cl·-



ss'tls                        In the rider to question 14, Part I, of the petition for adjudication, the trustee requests
... &
 "'                                                                     1977-X0448.105.3 Adjudication, Page 1 ·




and Montgomery County Local Rule 8.2A, and Pa. R.A.P. 902 and 903.




                                                BY THE COURT:



                                                                                /




This adjudication efiled '1';./c,/J 9
Lewis R. Olshin, Esquire
David Dembe, Sr. Deputy Attorney General
Herbert B. Chadwick, prose




                                           17